Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because claim invention is directed to an abstract idea without significantly more.
1: Statutory Category?
Yes. The claims 1-20 recites a series of steps and, therefore, is a process.
2A - Prong 1: Judicial Exception Recited?
Yes. The claims 1, 8 and 15 recites a mathematical formula or calculation that is used to find value of the virtual point; and a metric based on the value of the virtual point. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical algorithm but for the recitation of generic computer (“analytics circuit”). Thus, the claim recites a mathematical concept
2A - Prong 2: Integrated into a Practical Application?
No. The Claim 8 does not recite addition element; however, claims 1 and 15 recites additional elements: “analytics circuit” (processor) to collect and store the virtual data and the meter data to calculate.  The combination of additional elements in the claim (storing, updating and receiving the virtual point object and meter object does not integrate the exception into a practical application. In particular, the combination of additional elements does not use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of calculating the meter data and the virtual points from the receiving data and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The receiving and storing data does not provide any indication that the calculating the collected data is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Regarding the dependent claims 2-6, 9-13 and 16-20, mere data gathering and calculating or define the formula, check the formula and allow user to input the formals is insignificant extra-solution elements and mathematical concept, see MPEP 2106.05 I A) and further details of the abstract method and system. Thus, those claims recite an abstract.
Regarding claims 7 and 14, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1 and 8. They are therefore rejected as set forth above. However, If the limitation of claims 8 or 11 “a system manager configured to control building equipment based on the value of the virtual point”, add in the independent claims 1, 8 and 15, it will overcome the rejection under 101.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6, 8-9, 11, 13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 3-4, 5, 9, 11, 12 and 15-20 of U.S. Patent No. 11,281,169 Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the US patent teach the claims of the instant application. Please see below for the mapping in the table, the corresponding limitations between the copending application and instant application:
Instant Application 17/700,143
Parent US Patent 11,281,169
1. A building management system comprising:
    a meter configured to provide data samples of a real point, the real point corresponding to a first physical parameter measured by the meter; and
 an analytics circuit configured to: 
  store a real point object representing the real point; 
  store a meter object representing the meter, the meter object comprising a points attribute that lists one or more points objects associated with the meter object including at least the real point object; and 
   store a virtual point object representing a virtual point, the virtual point corresponding to a second physical parameter not measured by the meter; and 
   update the points attribute in the meter object to list the virtual point object as one of the point objects associated with the meter object; 
    receive a data sample of the real point from the meter; 
calculate a value of the virtual point; and      calculate a metric based on the value of the virtual point.

7. The building management system of claim 1, further comprising a system manager configured to control building equipment based on the value of the virtual point.
1. A building management system comprising: 
a meter configured to provide data samples of a real point, the real point corresponding to a first physical parameter measured by the meter; 

an analytics circuit configured to: 
store a real point object representing the real point; 
store a meter object representing the meter, the meter object comprising a points attribute that lists one or more points objects associated with the meter object including at least the real point object; and 
store a virtual point object representing a virtual point, the virtual point corresponding to a second physical parameter not measured by the meter; and 
update the points attribute in the meter object to list the virtual point object as one of the point objects associated with the meter object; 
receive a data sample of the real point from the meter; 
calculate a value of the virtual point; and 
calculate a metric based on the data sample of the real point and the value of the virtual point; and
 a system manager configured to control building equipment using the metric to affect the first physical parameter and the second physical parameter
8. A method for managing a building, comprising: collecting, by a meter, data samples of a real point, the real point corresponding to a first physical parameter measured by the meter; 



storing a meter object representing the meter, the meter object comprising a points attribute that lists one or more points objects associated with the meter object; and 

storing a virtual point object representing a virtual point, the virtual point corresponding to a second physical parameter not measured by the meter; and 
updating the points attribute in the meter object to list the virtual point object in as one of the point objects associated with the meter object:
 receiving a data sample of the real point from the meter;
calculating a value of the virtual point; and calculating a metric based on the value of the virtual point.
8. A method for managing a building, comprising: collecting, by a meter, data samples of a real point, the real point corresponding to a first physical parameter measured by the meter; 
storing a real point object representing the real point; 
storing a meter object representing the meter, the meter object comprising a points attribute that lists one or more points objects associated with the meter object including at least the real point object; and 
storing a virtual point object representing a virtual point, the virtual point corresponding to a second physical parameter not measured by the meter; and 
updating the points attribute in the meter object to list the virtual point object in as one of the point objects associated with the meter object: receiving a data sample of the real point from the meter; 
calculating a value of the virtual point; 
calculating a metric based on the data sample of the real point and the value of the virtual point; and 
controlling, based on the metric, building equipment to affect the first physical parameter and the second physical parameter.
15. A building management system, comprising: building equipment operable to affect a variable state or condition of a building; 
a plurality of meters configured to collect data samples of a plurality of real points relating to an operation of the building equipment; an analytics circuit configured to: 
generate a graphical user interface, the graphical user interface comprising: 
a points tree widget comprising a list of the plurality of real points; 
a meter distribution tree widget comprising a list of the plurality of meters; and 
a meter details widget configured to allow a user to add a virtual point to the list of real points; 
receive data samples of the plurality of real points; 
calculate a value of the virtual point; 
and calculate a metric based on the value of the virtual point.
15. A building management system, comprising: building equipment operable to affect a variable state or condition of a building; 
a plurality of meters configured to collect data samples of a plurality of real points relating to an operation of the building equipment; an analytics circuit configured to: 
generate a graphical user interface, the graphical user interface comprising: 
a points tree widget comprising a list of the plurality of real points; 
a meter distribution tree widget comprising a list of the plurality of meters; and 
a meter details widget configured to allow a user to add a virtual point to the list of real points; and 
receive data samples of the plurality of real points; 
calculate a value of the virtual point; and 
calculate a metric based on the data samples of the plurality of real points and the value of the virtual point; and 
a system manager configured to control the building equipment based on the metric.


Dependent claims 2, 4 and 6
Dependent claims 3, 4 and 5
Deponent claims 9, 11 and 13
Dependent claims 9, 11 and 12
Dependent claims 16-20
Dependent claims 16-20


Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen et al. (US 2016/0103160) discloses [0056] Virtualization layer 62 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients.

	Spivey et al. (US 2014/0325292) discloses a virtual datapoint creating element. The run time modeling element is configured employ the data samples as inputs to execute one or more fault algorithms retrieved from a system configuration model, and is configured to generate outputs to the one or more fault algorithms that indicate if the one or more of the components are faulty. The virtual datapoint creating element is configured to estimate one or more synthesized datapoints that may be required by the one or more fault algorithms during execution by the run time modeling element.

 	Grichnik et al.  (US 2008/0312756) discloses a plurality of sensors for the machine and determining a virtual sensor corresponding to one of the plurality of sensors. The method may also include establishing a virtual sensor process model of the virtual sensor indicative of interrelationships between at least one sensing parameters and a plurality of measured parameters based on the data records and obtaining a set of values corresponding to the plurality of measured parameters. Further, the method may include calculating the values of the at least one sensing parameters substantially simultaneously based upon the set of values corresponding to the plurality of measured parameters and the virtual sensor process model and providing the values of the at least one sensing parameters to a control system.

Soucy (US 2008/0062251) discloses an acquiring three-dimensional digital data representing the first physical part; forming a virtual representation of the first physical part using the digital data; placing the virtual representation of the first physical part and a virtual representation of the second part in a common reference frame, the second part corresponding to one of a second physical part and a nominal part; and determining the interference between the first physical part and the second part using the virtual representation of the first physical part and the virtual representation of the second part.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119